[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                                                            U.S. COURT OF APPEALS
                          ________________________            ELEVENTH CIRCUIT
                                                                  JULY 14 2000
                                                               THOMAS K. KAHN
                                 No. 99-4098                        CLERK
                            Non-Argument Calendar
                          ________________________

                       D. C. Docket No. 98-00417-CR-SH

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

      versus

LEODON RODRIGUEZ,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                                 (July 14, 2000)

Before COX, WILSON and RONEY, Circuit Judges.

PER CURIAM:

      Defendant Leodon Rodriguez appeals his conviction under the Hobbs Act, 18

U.S.C. § 1951(a), for committing six motel robberies. Two elements are essential for
a Hobbs Act prosecution: robbery and an effect on commerce. See 18 U.S.C. §

1951(a). This appeal focuses on the effect-on-commerce element. Rodriguez alleges

that the evidence did not prove the robberies had the requisite effect on interstate

commerce required under the Act, and that the district court erred in admitting

testimony of the motel clerks regarding the registering of out-of-state guests to show

this element. We affirm.

      Between February 6 and February 28, 1998, Rodriguez and a co-defendant not

a party to this appeal robbed five Miami/Dade County motels, one of them twice, for

a total of $2,090 by holding up the motels’ front desk clerks at gunpoint. A jury

convicted Rodriguez of one count of conspiracy to obstruct commerce in violation of

18 U.S.C. § 1951(a); five counts of obstructing commerce by robbery, in violation of

18 U.S.C. § 1951(a); and six counts of carrying a firearm during and in relation to the

robberies, 18 U.S.C. § 924(c). Defendant was sentenced to a total of 1,381 months

in prison. On this appeal, defendant challenges only his convictions for the Hobbs Act

violations.




                                          2
I.    Insufficiency of the evidence to prove interstate commerce

      We review the sufficiency of the evidence to support Rodriguez’s conviction

de novo, viewing the evidence in the light most favorable to the Government and

drawing all reasonable inferences and credibility choices in favor of the jury's verdict.

See United States v. Guerra, 164 F.3d 1358, 1359 (11th Cir.1999). The district court's

denial of the motions for a judgment of acquittal will be upheld if a reasonable trier

of fact could conclude that the evidence establishes the defendant's guilt beyond a

reasonable doubt. See United States v. Castleberry, 116 F.3d 1384, 1388 (11th

Cir.1997).

      The Hobbs Act literally prohibits any act that "in any way or degree obstructs,

delays, or affects commerce ...by robbery or extortion....” 18 U.S.C. § 1951(a). The

Supreme Court has made it clear that the Hobbs Act's broad jurisdictional language

is to be read as meaning what it says: "[The] Act speaks in broad language,

manifesting a purpose to use all the constitutional power Congress has to punish

interference with interstate commerce by extortion, robbery or physical violence. The

Act outlaws such interference 'in any way or degree.'” Stirone v. United States, 361

U.S. 212, 215 (1960). The government needs only to establish a minimal effect on

interstate commerce to support a violation of the Hobbs Act. See United States v.

Guerra, 164 F.3d 1358, 1360 (11th Cir. 1999); United States v. Castleberry, 116 F.3d


                                           3
1384, 1387 (11th Cir. 1997). A mere “depletion of assets” of a business engaged in

interstate commerce will meet the requirement. See United States v. Guerra, 164 F.3d

1358, 1360 (11th Cir. 1999).

      This is the evidence offered to establish that the motel was part of interstate

commerce. The motel desk clerks testified that they personally had registered guests

from out-of-state at some point. All but one motel desk clerk testified that they had

registered guests from outside the country. An FBI agent testified that his review of

the guest registration cards at two of the motels indicated there were out-of-state

guests. Three of the motels had available in their lobbies brochures, fliers and other

advertisements for tourist attractions in the local area and other parts of Florida.

      Rather than citing cases where the evidence was held to be insufficient,

defendant compares this relatively sparse amount of evidence to the evidence held

sufficient in four other cases: United States v. Castleberry,116 F.3d 1384(11th Cir.

1997); United States v. Kaplan, 171 F.3d 1351 (11th Cir.), cert. denied, _U.S. _, 120

S.Ct. 323 (1999); United States v. Guerra, 164 F.3d 1358(11th Cir. 1999); and United

States v. Paredes, 139 F.3d 840 (11th Cir. 1998). These cases do not require a

reversal in this case.

      First, such a comparison overlooks the factual distinctions in these cases which

require different types of proof. Both Castleberry and Kaplan involve extortion


                                           4
schemes where the effect on interstate commerce was not readily apparent. In

Castleberry, the defendant took money from his clients who were charged with

Driving Under the Influence (DUI), and paid money to the prosecutor to “dispose” of

their cases. The government introduced evidence regarding the effect on commerce

of non- prosecuted DUI cases as well as evidence regarding the flow in commerce of

fines paid in such cases. At issue in Kaplan was an extortion scheme involving the

defendant and a Panamanian lawyer. In that case, the government introduced

evidence of foreign travel and interstate phone calls. Unlike Castleberry and Kaplan,

the interstate commerce connection in this case is straightforward, involving the

robbery of a commercial establishment engaged in interstate commerce.

      United States v. Guerra, 164 F.3d 1358(11th Cir. 1999) and United States v.

Paredes, 164 F.3d 840 (11th Cir. 1998) involved cash robberies of establishments

that sell products in interstate commerce. In both cases, the Court held that the

government’s evidence that the establishments sold goods manufactured from out of

state was sufficient to establish the necessary interstate nexus. See Guerra, 164 F.3d

at 1361($300 from service station that was part of a nationwide network of gas

stations and primarily sold fuel products drawn from outside the state; forced to close

for more than two hours during police investigation and lost business over next

several days); Paredes, 139 F.3d at 844(Less than $170 in cash from two local


                                          5
convenient stores not connected to out-of-state stores; small amount of stores’

merchandise manufactured outside of the state). These cases differ from this case.

The proof of interstate commerce in this case is established by the traveling guests of

the motels rather than interstate sales of products.

      Second, in determining whether there is a minimal effect on commerce, each

case must be decided on its own facts. Rodriguez correctly states that government

did not present evidence here that the motels closed operations or turned away

customers as in Guerra. See Guerra, 164 F.3d at 1361(“The service station here lost

more than just the money the store clerk handed over to Guerra; it was forced to close

for more than two hours while police investigated the robbery, and it lost business

over the next several days.”).       While such evidence obviously would have

strengthened the government’s case, it is not required to satisfy § 1951(a). Nor does

defendant’s evidence that these establishments do not require reservations; that they

do not belong to a national chain; or that the majority of their business is from

clientele that register at the hotel on a one-day basis rather than for an extended stay

alter the determination. Evidence that these establishments have at some point

registered guests from out-of state is sufficient to establish their connection to

interstate commerce.     See   United States v. Pearson, 508 F.2d 595 (5th Cir.

1978)(Court held that government’s evidence of 1,000 guest registration cards from


                                           6
a large Miami beach hotel sufficient to establish the requisite nexus to interstate

commerce). The government offered evidence that the defendant took $2,090 from

the motels, thereby depleting the assets of these establishments that operate in

interstate commerce.

       No cases have been cited or found in which the robbery of motels such as these

were held not to involve interstate commerce. The district court correctly held there

to be sufficient evidence in the record to support the jury’s finding that defendant’s

robberies had at least a minimal effect on interstate commerce.

II.   Hearsay Argument

       As to the evidence relied upon in the sufficiency evaluation, defendant argues

that the testimony from the motel employees that motel guests were from outside of

Florida was inadmissible hearsay. He contends for the first time on appeal, that the

admission of this evidence violated the Sixth Amendment’s Confrontation Clause.

The district court admitted the testimony pursuant to the catch-all exception to the

hearsay rule, Federal Rule of Evidence 807, which permits admission of hearsay if it

is particularly trustworthy; it bears on a material fact; it is the most probative evidence

addressing that fact; its admission is consistent with the rules of evidence and

advances the interests of justice; and its proffer follows adequate notice to the adverse




                                            7
party.1 Defendant’s challenge focuses on the first element: whether the motel clerks’

statements have the appropriate “guarantees of trustworthiness.” Fed.R.Evid. 807.

The district court did not err in determining that the testimony met this requirement.

All of the motel employees testified that they registered out-of-state or foreign guests.

Employees of four of the motels, Villa Cortez Motel, Las Palmas, Cheo’s Motel and

Sunnyside Motel, all testified that their statements were based on their review of

documents such as a driver’s license or passport that indicated the guest was from out

of state. Although the motel employee for Miami Executive Hotel did not so testify,

an FBI agent testified that his review of guest registration cards at the hotel indicated

there were guests registered from out of state. “The district court has considerable

discretion in determining admissibility under [former] Rule 804(b)(5).” See United

States v. Munoz, 16 F.3d 1116,1122 (11th Cir. 1994)(In 1997, the contents of Federal

Rules of Evidence 803(24) and 804(b)(5) were combined and transferred to the new


       1
          Fed.R.Evid. 807:
              A statement not specifically covered by Rule 803 or 804 but having equivalent
      circumstantial guarantees of trustworthiness, is not exclude by the hearsay rule, if the
      court determines that (A) the statement is offered as evidence of a material fact; (B) the
      statement is more probative on the point for which it is offered than any other evidence
      which the proponent can procure through reasonable efforts; and (c) the general purposes
      of these rules and the interests of justice will best be served by admission of the statement
      into evidence. However, a statement may not be admitted under this exception unless the
      proponent of it makes known to the adverse party sufficiently in advance of the trial or
      hearing to provide the adverse party with a fair opportunity to prepare to meet it, the
      proponent’s intention to offer the statement and the particulars of it, including the name
      and address of the declarant.

                                               8
Rule 807.) Under the circumstances of this case, the court did not abuse that

discretion. Nor was there plain error in evaluating defendant’s Confrontation Clause

claim. See Idaho v. Wright, 497 U.S. 805, 813-21(1990)(indicating that under the

Confrontation Clause, as under the hearsay rules, courts must evaluate the totality of

the circumstances to determine whether a statement contains particular guarantees of

trustworthiness that make the declaration especially worthy of belief).

      The district court’s decision to admit the statements was proper under both Rule

807 and the Confrontation Clause.

      AFFIRMED.




                                          9